DETAILED ACTION

Status of Claims

Claims 1-2, 4-11 & 13-18 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 9/28/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  “In the office action dated 03/28/2022, the Examiner has opined that claim 1 is written to a method of organizing human activity, which is not elevated into something significantly more due to the mere recitation of computer hardware.  In response to the above conclusion, the Applicant has amended claim 1 to more clearly identify both the method and the hardware required to implement the method. The method is not a mere organization of human activity as pointed out by the Examiner, but a way to determine a risk rating score. Certainly, the risk rating score is derived from the human activity of providing information and then providing a response to the applicant. But the process of determining the risk rating score based on claim 1 and the description found in the disclosure, requires a great deal of organization and data gathering, to conduct a complex analytical calculation on resultant probabilities. No human is capable of determining a risk rating score without utilizing computing technology. Furthermore, the computing service disclosed in the present invention is not a mere generic instruction linked to hardware but provides practical application of the method through the usage of data input using forms, storage of the forms to amass the required data and parsing of the forms using optical character recognition, then organizing the derived data to arrive at the risk rating score, which is then used in the output to the user. 7Therefore, claim 1 as amended provides a practical machine solution that enables each of the method steps disclosed in claim 1 as a combination that results in an approval or denial of a user's loan application and thus satisfies the 101 requirements”

Examiner:  Respectfully, humans are capable of determining a risk rating score without the use of computing technology through the use of a pen and paper or mentally.  Determining a risk score is an abstract idea and may merely involve mathematics. The claim is still directed to processing a loan request (the abstract idea) which is directed to a certain method of organizing human activity.  Where is the integration into a practical application (via Step 2A prong 2)?  Furthermore, what is the technical problem being confronted and what is the technical solution per the specification (show support)?  Such language should further be provided in the claim language.  The rejection is maintained.



Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 


Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency either between the claim language and/or the specification:


Claim 1:

Amend the following: “wherein said cloud computing service enabling”



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11 & 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



A method executed by an online platform hosted on a cloud computing service for processing loan requests based on commercial loan sources of repayment, the cloud computing service being configured to communicate with network entities, the cloud computing service configured to store at least one input form from a user and having optical character recognition, the cloud computing service then instrumented to collect data from said at least one input form using said optical character recognition; wherein said computing service enabling the method comprising: receiving a request for a loan from said user; receiving one or more forms associated with the request for the loan from a subset of the network entities; performing optical character recognition on the one or more forms to identify financial data associated with the request for the loan; processing the financial data to determine a risk rating for a commercial loan relationship and a risk rating score associated with a likelihood of repayment of the loan, wherein the risk rating score is based on at least a loan description, a relationship description, and sources of repayment from a subset of the one or more forms; wherein said the risk rating score incorporates earnings or a collateral of a borrower or a guarantor and a measurable probability of liquidating said collateral or a portion thereof; generating an electronic report based on the identified financial data; transmitting the electronic report to a display device: displaying, using the display device, an electronic report; and updating the electronic report in real-time based on at least one of a new tax return, a new credit score, and a new amount of money in a bank account.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of processing a loan request.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The cloud computing, device and OCR in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 7 & 16  – graphical user interface – which is just a computer tool used to implement the abstract idea; Claims 8 & 17 – relational database – which is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guriel (US 20150112854) in view of Decker (US 20090024539), and further in view of Ramachandrula (US 20120050548).


Claim 1. 

Guriel teaches the following limitations: 


processing loan requests based on commercial loan sources of repayment

	(Guriel – [abstract, 0015, claim 1])


receiving a request for a loan from said user; 

(Guriel - [0045] In a still further configuration, the at least part of the process for gathering data is performed by a computer in communication with a computer communications network. [0048] The loan consideration method is an electronic/online process including a number of general stages. FIG. 2 is a flow chart of an exemplary loan request assessment process 200 of the immediate invention. The first stage ( online application) includes the step wherein a requester sends an application to the lender, preferably online and the lender receives the application data (step 202). [0110] In some embodiments some or all of the functionality of lnput/ output device interface 810, such as an interface to cursor control device 814, display 816, keyboard 814 may be incorporated directly into computer system 800 and controlled by processor 802 ( e.g. in a touch screen device such as a smartphone or tablet computer)
Examiner Note: Initiation of the request occurs with the submission of the application to the lender.


receiving one or more forms associated with the request for the loan from a subset of the network entities; 

(Guriel – [0043] the necessary financial information/data is provided to the system in a manual fashion (e.g. the loan requester or management uploads financial files to the system or scans and emails the documents to the lender who then keys in the details into the Loan Requestor application). [0048] Part of the online application includes providing necessary documentation, once again preferably online (e.g. linking data sources, uploading documents to the system, or emailing documents etc.) [0049] The system gathers data from the aforementioned sources either by importing the data and extracting the information or by parsing ( or using other forms of data extraction) the data at the source. [0077] The lender computer accesses various databases and services 130 online via the network in order to extract required information.)

Examiner Note: Spec p 11 “The centralized server 102 may communicate with other25 network entities, such as, for example, a mobile device 106 (such as a smartphone, a 
laptop, a tablet computer etc.), other electronic devices 110 (such as desktop computers, server computers etc.), databases 114 (such as bank databases, credit score databases, property registration databases, income tax filing databases)”


performing [optical character recognition] on the one or more forms to identify financial data associated with the request for the loan; 

(Guriel - [0078] For example, in steps two (2) and three (3) of the online application, the requester provides personal and business information which is checked, cross-referenced and verified, preferably in real time.  [0083] When a requester uploads this
form (or any other regulated or standardized form or document), the system scans the form, recognizes the type of form and extracts the necessary information from the form (e.g. the amount entered in box 27 above). For each region, the relevant financial form or document can be recognized by the system and the required information extracted. [0087] With all loans, the lender needs to determine the ability of the requester to service all outstanding debts and to repay the loan. To this end the lender needs to determine the free cash flow of the requester. One preferred method of calculating free cash flow is by analyzing the expenditures from the previous year [0099])

processing the financial data to determine … a risk rating score associated with a likelihood of repayment of the loan, 


(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)

wherein the risk rating score is based on at least … from a subset of the one or more forms; wherein said the risk rating score incorporates

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)


a loan description, 

(Guriel – [0103] the terms offered, including but not limited to: cost of the funds (interest), length of the loan term, and type of loan (equal repayment loan, interest only loan, loan with a grace period etc) all set in a proposal.)

a relationship description, and 

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business
(or individual) and helps assess the repayment ability of the requester. [0100] The aforementioned analysis can also provide an improved Accounts (trade) receivable analysis and ability to offer real-time factoring/invoice-financing (as the identity of the customer and nature of commercial relationship can be instantly verified based on past accounting records). By accessing the accounting system ( e.g. Kashflow, Sage, Intuit, Xero, FreeAgent, etc.) electronically, the system is able to see all open/issued invoices.)

sources of repayment

(Guriel – [0015] The system also makes the funding offer and the terms to the loan requester electronically (i.e. over a communications network), presents the loan requester with an electronic loan agreement to sign digitally, allows the loan requester to put in a debit card or other repayment method for automated repayment [0053] the loan requester electronically signs a loan agreement, provides debit card details (in other embodiments, other sources of payment may be used)



generating an electronic report based on the analyzed financial data; transmitting the electronic report to a display device: displaying, using the display device, an electronic report;
(Guriel – [0103] In step 616 all the details are presented on the system dashboard in a clear and concise manner. The underwriter is able to view high level data and drill down to specifics at the touch of a button or two. In step 618 the underwriter continues the loan consideration process as detailed above with reference to FIG. 2. In addition, the information from the above in whole or in part can be used to determine the amount of funds offered to the requester as well as the terms offered, including but not limited to: cost of the funds (interest), length of the loan term, and type of loan (equal repayment loan, interest only loan, loan with a grace period etc) all set in a proposal. [0110] In some embodiments some or all of the functionality of lnput/ output device interface 810, such as an interface to cursor control device 814, display 816, keyboard 814 may be incorporated directly into computer system 800 and controlled by processor 802 ( e.g. in a touch screen device such as a smartphone or tablet computer)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner Note: The dashboard view of the analyzed data is displayed in step 616 which corresponds to the generated report.

updating the electronic report in real-time based on at least one of 

(Guriel – [0055] the online process includes a monitoring stage (step 226), once the loan has been approved and the funds transferred. In some embodiments, the system monitors the requester business by applying algorithms to analyze the business performance in real time using the electronic accounts linked to the system. Access to the business data on an ongoing basis enables the system to forecast future re-payments or cash flow problems, allowing for a pro-active approach to lending ( e.g. offering additional loans when a cash flow problem is predicted or evident). [0105] once a loan has been granted the lender typically requires the borrower to update the lender on the business activities according to the loan pre-conditions. Typically an update is provided by the loan requester manually on a quarterly, semi-annual, or yearly basis [0106] In addition to the instant and broadest view of requester data, the immediate system provides unprecedented monitoring capabilities (see step 222 in FIG. 2) … the assessment procedure or part thereof … can be repeated on a regular basis during the life of the loan…so as to closely monitor the requester's financial situation and update the risk assessment of the client.)

Examiner Note: The immediate system (Fig. 2/Fig. 6) can be further used to provide required risk assessment updates to the lender of business/financial activities through a monitoring component. 


a new tax return, a new credit score, and a new amount of money in a bank account.

(Guriel – [0014] system allows a Loan Requestor to link his bank account electronically to his loan application as well as link or upload ongoing tax filings (sales tax/tax returns/payroll reporting in the U.S.)



Guriel does not explicitly teach the following limitations, however Decker teaches: 




a risk rating for a commercial loan relationship and 



(Decker – [0034] Each concentration segment has associated with it a set of risk characteristics associated with loans of that particular type or category. The risk characteristics may include, among other things, factors such as the method by which the loan is to be repaid. For example, for commercial loans, repayment from the cash flow of a business enterprise is considered a primary form of repayment, a call on guarantors is considered a secondary form of repayment, and liquidation of collateral is considered a tertiary form of repayment. In one embodiment, 12-13 such "risk metrics" may be associated with a particular concentration segment. Additional examples of risk metrics include, without limitation, loan to value, debt service coverage ratio (DSCR), guarantor's credit score, guarantor's liquidity, tangible net worth, and length of time in business.  [0035] Given the set of risk characteristics associated with the applicable concentration segment, the risk rating assigned to each loan in the loan portfolio is computed based on a bifurcated model that takes into account both probability of default and loss given default. This approach essentially combines a "credit rating" and a "collateral rating" to obtain the overall risk rating for a given loan. For example, when the severity or loss given default (LGD) is multiplied by the probability of default (PD), expected loss (EL) profiles can be obtained. Expected loss can be used to quantify and classify the combined effect of credit and collateral risk.) 

Examiner Note:  Spec 0015 “the ACCU may conduct portfolio analyses that compares different commercial loans/relationship analyses by common data types and varying repayment sources.”


earnings or a collateral of a borrower or a guarantor and a measurable probability of liquidating said collateral or a portion thereof;


(Decker – [0034] for commercial loans, repayment from the cash flow of a business enterprise is considered a primary form of repayment, a call on guarantors is considered a secondary form of repayment, and liquidation of collateral is considered a tertiary form of repayment. In one embodiment, 12-13 such "risk metrics" may be associated with a particular concentration segment. Additional examples of risk metrics include, without limitation, loan to value, debt service coverage ratio (DSCR), guarantor's credit score, guarantor's liquidity, tangible net worth, and length of time in business. [0035] the risk rating assigned to each loan in the loan portfolio is computed based on a bifurcated model that takes into account both probability of default and loss given default. This approach essentially combines a "credit rating" and a "collateral rating" to obtain the overall risk rating for a given loan. For example, when the severity or loss given default (LGD) is multiplied by the probability of default (PD), expected loss (EL) profiles can be obtained. Expected loss can be used to quantify and classify the combined effect of credit and collateral risk.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Decker in order to assess credit risk in a loan portfolio of a lending institution [Decker – [0002].


Guriel does not explicitly teach the following limitations, however Ramachandrula teaches: 

an online platform hosted on a cloud computing service for [processing loan requests based on commercial loan sources of repayment], the cloud computing service being configured to communicate with network entities, the cloud computing service configured to

(Ramachandrula – [0034] web-based, such as an online service, in which case the image of a scanned paper is directly uploaded to the online service and processing is done on the cloud.  [0052] the system 422 may be a standalone system or a network system or a cloud based system connected to other computing devices through wired or wireless means.)

store at least one input form from a user and having optical character recognition, the cloud computing service then instrumented to collect data from said at least one input form using said optical character recognition; wherein said computing service enabling
(Ramachandrula – [0034] web-based, such as an online service, in which case the image of a scanned paper is directly uploaded to the online service and processing is done on the cloud. [0045] In a still further example, an embodiment may be used to submit online forms on a web site(s). For example, a PAN (Permanent Account Number) form, a college or school application form, etc. may be submitted by just writing on a paper version of the online form. An electronic image of the filled-in form could be obtained using a web connected mobile phone camera or a scanner. Later, a repository (containing form templates) maintained at a telecom service provider's end could be used to identify the form. Once identified, the form fields can be extracted and recognized by form processing technology and OCR/HWR (Handwriting recognition), respectively, before entering the user content into a database.)

Examiner Note: The form is uploaded or stored at the online cloud service.


optical character recognition

(Ramachandrula – [0045] Once identified, the form fields can be extracted and recognized by form processing technology and OCR/HWR (Handwriting recognition), respectively, before entering the user content into a database.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Ramachandrula in order to provide a cloud computing service that collects and recognizes form data using optical character recognition [Ramachandrula – 0034, 0045].


Claim 2. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:

wherein the financial data is configured into a risk rating score.  

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)

Claim 4. 

Guriel in combination with the references taught in Claim 2 teach those respective limitations.  Guriel further teaches:


wherein the risk rating score is further configured based on 

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)


a loan description, 

(Guriel – [0103] the terms offered, including but not limited to: cost of the funds (interest), length of the loan term, and type of loan (equal repayment loan, interest only loan, loan with a grace period etc) all set in a proposal.)

a relationship description, and 

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business
(or individual) and helps assess the repayment ability of the requester. [0100] The aforementioned analysis can also provide an improved Accounts (trade) receivable analysis and ability to offer real-time factoring/invoice-financing (as the identity of the customer and nature of commercial relationship can be instantly verified based on past accounting records). By accessing the accounting system ( e.g. Kashflow, Sage, Intuit, Xero, FreeAgent, etc.) electronically, the system is able to see all open/issued invoices.)

on at least one source of repayment

(Guriel – [0053] the loan requester electronically signs a loan agreement, provides debit card details (in other embodiments, other sources of payment may be used)


Claim 5. 


Guriel in combination with the references taught in Claim 4 teach those respective limitations.  Guriel further teaches:


wherein the at least one source of repayment includes 

(Guriel – [0053] the loan requester electronically signs a loan agreement, provides debit card details (in other embodiments, other sources of payment may be used [0088] Bank statements can also be automatically analyzed. Data is cross-checked and verified between different sources such as bank statements and tax filings. Furthermore, the innovative system can access ongoing tax filings (not just the last yearly tax filing which is up to 12 months old) and Tax Advances which are calculated based on expected net income which are paid three or four times a year.)


Guriel does not explicitly teach the following limitations, however Decker further teaches:




primary, secondary and tertiary repayments.  

(Decker – [0034] Each concentration segment has associated with it a set of risk characteristics associated with loans of that particular type or category. The risk characteristics may include, among other things, factors such as the method by which the loan is to be repaid. For example, for commercial loans, repayment from the cash flow of a business enterprise is considered a primary form of repayment, a call on guarantors is considered a secondary form of repayment, and liquidation of collateral is considered a tertiary form of repayment.



Claim 6. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:


wherein the electronic report comprises a cash flow analysis.  

(Guriel – [0086] Assess affordability; [0087] With all loans, the lender needs to determine the ability of the requester to service all outstanding debts and to repay the loan. To this end the lender needs to determine the free cash flow of the requester. One preferred method of calculating free cash flow is by analyzing the expenditures from the previous year; [0099] In steps 608-614 the system assesses requester eligibility
for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business
( or individual) and helps assess the repayment ability of the requester.  [0103] In step 616 all the details are presented on the system dashboard in a clear and concise manner. The underwriter is able to view high level data and drill down to specifics at the touch of a button or two. In step 618 the underwriter continues the loan consideration process as detailed above with reference to FIG. 2. [Fig. 6])

Claim 7. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:

wherein the online platform is accessible via a graphical user interface of a computing device.  

(Guriel – [0110] the I/O interface 806 may be coupled to an Input/Output device interface 810. Input/output device interface may be coupled to peripheral devices, such as cursor control device 812 (e.g. a mouse, pointing device etc.), a keyboard 814, one or more displays 816 and other devices known in the art… In some embodiments some or all of the functionality of lnput/ output device interface 810, such as an interface to cursor control device 814, display 816, keyboard 814 may be incorporated directly into computer system 800 and controlled by processor 802 (e.g. in a touch screen device such as a smartphone or tablet computer). [0006] electronic communication…messaging platform; [0066] kashflow.com)


Claim 10. 


Guriel teaches the following limitations: 



one or more processors, one or more memories; and one or more non-transitory computer-readable media, the one or more non-transitory computer-readable media containing instructions executable by the one or more processors via the one or more memories  

(Guriel – [0108, 0109])



for processing loan requests based on commercial loan sources of repayment, said computer system further having instructions for 

	(Guriel – [abstract, 0015, claim 1])


wherein said computer system is further instrumented to incorporate …into said risk rating score;

(Guriel – [0099] In steps 608-614 the system assesses requester eligibility for a loan as discussed above. For example, when assessing affordability (step 608) the system/algorithm/process verifies historical operational performance of the business (or individual) and helps assess the repayment ability of the requester. Exemplarily, the assessment can further be based on an internal credit scoring system. The credit scoring system is a set of rules and algorithms that process specific pieces of data gleaned or parsed from the online sources or uploaded data.)

Guriel does not explicitly teach the following limitations, however Decker teaches: 


earnings or a collateral of a borrower or a guarantor and measurable 4probability of liquidating said collateral or a portion thereof

(Decker – [0034] for commercial loans, repayment from the cash flow of a business enterprise is considered a primary form of repayment, a call on guarantors is considered a secondary form of repayment, and liquidation of collateral is considered a tertiary form of repayment. In one embodiment, 12-13 such "risk metrics" may be associated with a particular concentration segment. Additional examples of risk metrics include, without limitation, loan to value, debt service coverage ratio (DSCR), guarantor's credit score, guarantor's liquidity, tangible net worth, and length of time in business. [0035] the risk rating assigned to each loan in the loan portfolio is computed based on a bifurcated model that takes into account both probability of default and loss given default. This approach essentially combines a "credit rating" and a "collateral rating" to obtain the overall risk rating for a given loan. For example, when the severity or loss given default (LGD) is multiplied by the probability of default (PD), expected loss (EL) profiles can be obtained. Expected loss can be used to quantify and classify the combined effect of credit and collateral risk.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Decker in order to assess credit risk in a loan portfolio of a lending institution [Decker – [0002].


	The remainder rejected using the same rationale as Claim 1.



Claim 11. 

Rejected using the same rationale as Claim 2. 

Claim 13. 

Rejected using the same rationale as Claim 4. 

Claim 14. 

Rejected using the same rationale as Claim 5. 


Claim 15. 

Rejected using the same rationale as Claim 6. 

Claim 16. 

Rejected using the same rationale as Claim 7. 


Claims 8-9 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guriel (US 20150112854) in view of Decker (US 20090024539), and further in view of Ramachandrula (US 20120050548), and further in view of Fletcher (US 6112190).



Claim 8. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:


storing the financial data in 


(Guriel - [0044] In a further configuration, the process of extracting at least some of the financial information is automated ( e.g. a tax form can be uploaded by the loan requester and automatically scanned by the system to extract necessary data). The data is processed by the system algorithms to determine affordability, net worth etc. [0049] The system gathers data from the aforementioned sources either by importing the data and extracting the information or by parsing ( or using other forms of data extraction) the data at the source. [0115] Any embodiments herein can also be stored in electronic form and programs and/or data for such can be stored on any type of computer readable storage medium)

Guriel does not explicitly teach the following limitations, however Fletcher teaches:


a relational database relating to a relationship description of the user. 

(Fletcher – [col 3 ln 26-32]  The invention comprises a system that stores critical credit data, analyzes and makes recommendations for credit requests, and communicates key data to external devices within a single system. Two distinct components are included within the invention: 1) a conventional relational data base management system that manages and collects data via electronic access; [col 13 ln 35-37 & 45-54] In FIG. 9, if the user selects Relationship & Business 35 170. If the user selects Business Income 161 from the Details 92 from the Input Data 71 pulldown menu, a pop-up window 110 appears, as shown in FIG. 11…In addition, the user can add Relationship Details 118. A button is also available to Close 119 the pop-up window 110 when the user is finished adding or modifying information…if the user selects Relationship Details 118, a so series of windows appears, which include Relationship Profile 120, Customers/Suppliers 121, Asset History 122, Liability History 123, Business Checks 124, and Financial Information Quality 125.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Fletcher by capturing distinct data elements for configuring a credit score in order to assimilate data, apply reasoning and mechanisms for emulating the thought processes of a credit officer [Fletcher – col 1 ln 7-9].


Claim 9. 

Guriel in combination with the references taught in Claim 1 teach those respective limitations.  Guriel further teaches:


wherein each of the one or more forms are selected from the group consisting of: 

(Guriel – [0043] the necessary financial information/data is provided to the system in a manual fashion ( e.g. the loan requester or management uploads financial files to the system or scans and emails the documents to the lender who then keys in the details into the Loan Requestor application). [0048] Part of the online application includes providing necessary documentation, once again preferably online (e.g. linking data sources, uploading documents to the system, or emailing documents etc.) [0049] The system gathers data from the aforementioned sources either by importing the data and extracting the information or by parsing ( or using other forms of data extraction) the data at the source. [0063] The requester can provide (upload) actual documentation such as copies of bank records, tax filings, existing loans, issued invoices, invoices due, liens on property and the like by pressing on button 402 labeled Financial.)


Guriel does not explicitly teach the following limitations, however Fletcher further teaches:

Term Sheet; Relationship Account Summary; Background; Collateral Description; Real Estate Occupancy Analysis; Sole Proprietorship Cash Flow Analysis; Rental Real Estate Cash Flow Analysis; Partnership Cash Flow Analysis; S Corporation Cash Flow Analysis; Corporation Cash Flow Analysis; Organization Exempt from Income Tax Cash Flow Analysis; Balance Sheet Analysis; Financial Ratio Analysis; Receivables Analysis; Payables Analysis; Collateral Summary; Statement of Financial Condition Analysis; Personal Financial Statement Analysis; Personal Credit Report Analysis; Business Credit Report Analysis; Personal Cash Flow Analysis; Estate / Trust Cash Flow Analysis; Global Cash Flow Analysis; and Policy Exception Checklist.  

(Fletcher – [Fig. 28] Relationship account summary…Banking relationship (440) and View Report (436))


    PNG
    media_image2.png
    577
    844
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guriel with Fletcher by capturing distinct data elements for configuring a credit score in order to assimilate data, apply reasoning and mechanisms for emulating the thought processes of a credit officer [Fletcher – col 1 ln 7-9].


Claim 17. 

Rejected using the same rationale as Claim 8. 

Claim 18. 

Rejected using the same rationale as Claim 9. 



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Merkle (US 20110137788) provides systems and methods for evaluating the ability of a borrower to repay a potential or existing loan.

Chirehdast (US 8504470) provides a method for calculating a relationship-based credit score for commercial lending.

Hadden (US 20080243569) provides an automated system and method for providing a loan to a consumer.

Malik (US 20140143126) provides a method for analyzing and managing multiple syndicated loan transaction elements.

Wiryawan (US 8160955) provides a method for capturing commercial loan application data and assigning a commercial loan request.

Danaher (US 7630932) provides a method for facilitating analysis of expected interest rates and, in some embodiments, other conditions and circumstances associated with a variety of different loan types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695